Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.          Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US Patent Application Publication No: 2004/0159776 A1).
              Regarding claims 1 and 16, Richard teaches a method and system of receiving electro-optical signal by an optical receiver device (50, figs. 4b, 7), comprising:
              a boost converter circuit (66, fig. 4b) configured to convert a supply voltage (see paragraphs 0037, 0038 and VS, figs. 4b, 4c) according to a pulse width modulation signal (see paragraph 0039, lines 1-6, 12-16, the PWM signal output by U1A (the PWM Controller U1A, figs. 4b, 7)), in order to generate an output voltage (VAPD, figs. 4b, 7); 
               an optical receiver circuit (54, figs. 4b, 7) configured to set a gain (see paragraph 0008, lines 9-10 and paragraph 0040) according to the output voltage (the VAPD in figs. 4b, 7), in order to convert an optical signal to be a data signal (DATA-, DATA+, fig. 4b) according to the gain (paragraph 0036, lines 11-13); and
               a pulse width modulation controller circuitry (the PWM Controller U1A, figs. 4b, 7) configured to perform a digital to analog conversion (see paragraph 0069 and ADC 114 and WORD CTRL 108 in fig. 7) according to a control code (see paragraph 0067, lines 11-17 and DDT in fig. 7) to gradually adjust a current (see paragraph 0039, lines 4-13, the current through inductor L1 in fig. 4b) associated with the output voltage (VAPD, fig. 4b), and to compare (Sense AMP A1, figs. 4b, 7) the output voltage (the VAPD, figs. 4b, 7) with a voltage drop (the voltage across resistor RSENSE and capacitor C3 in figs. 4b, 7) to generate the pulse width modulation signal (the output signal from Sense AMP A1).    Richard differs from the claimed invention in that Richard does not specifically disclose the use of a reference voltage to be compared with the output voltage (the VAPD).  Richard discloses a circuit 74 with a sense resistor RSENSE and an amplifier A1, to measure the voltage drop across RSENSE (see paragraph 0041), wherein the voltage across the RSENSE and U1C, and the voltage across RSENSE and capacitor C3, are compared by amplifier A1 (see figs. 4b, 7).   It is obvious that the input voltage to AMP A1, from the node between RSENSE and capacitor C3, can be considered as a reference voltage, to the AMP A1, to measure the voltage drop across the resistor RSENSE.    Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in that Richard teaches the use of an amplifier circuit A1 that compares the output voltage VAPD with a reference voltage (the voltage across RSENSE and capacitor C3) to generate an output signal that can be used by the pulse width modulation circuit U1A to output the PWM control signal.    As to claim 16, Richard also teaches a sensitivity control method (see paragraphs 0005, 0006, lines 9-11), wherein a gain of the optical receiver circuit (APD 54 in figs. 4b, 7) can be set according to the output voltage (the VAPD in fig. 4b, 7), in order to control the sensitivity of the optical receiver circuit (see paragraph 0040).

Claim Rejections - 35 USC § 102
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.          Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavallini et al. (US Patent Application Publication No: 2013/0249421 A1). 
              Regarding claim 9, Cavallini teaches a pulse width modulation controller circuitry (see circuitries 7, 8, 9, 10, 11, in fig. 1), comprising: 
              a feedback circuit (the FBK in fig. 1) configured to generate a feedback voltage (see paragraph 0029) according to an output voltage (VBOOST, fig. 1), wherein the output voltage (VBOOST, fig. 1) is generated by a boost converter circuit (100, fig. 1) according to a pulse width modulation signal (see paragraph 0032 and PWM in fig. 1);
              a digital to analog converter circuit (Dig. Core 13, fig. 1) configured to perform a digital to analog conversion (see paragraphs 0067, 0068), in order to gradually adjust a current (see paragraph 0073 and IDAC in fig. 1) associated with the output voltage (the VBOOST in fig. 1);
              a modulator circuitry (the PWM comparator 10 in fig. 1) configured to generate the pulse width modulation signal (the PWM signal in fig. 1) according to the feedback voltage (the FBK signal in fig. 1). 
Allowable Subject Matter
6.            Claims 2-8, 10-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636